DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claims 1-5 are being examined on the merits.
The applicant submitted an IDS on 08/17/2022, however the applicant did not submit any documents to be reviewed by the examiner that would accompany the IDS and so the non-patent literature has not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meshkov (RU2351354 – IDS reference Full Tranlation) in view of Baker (US20030152652A1) and maintained with slight modifications to take-into-account arguments filed on 08/17/2022.
Meshkov teaches a composition for treating thyroid gland diseases such as hyperthyroidism and hypothyroidism (Grave’s disease, toxic nodular goiter), euthryroid goiter and autoimmune thyroiditis which comprises white cinquefoil (the roots, rhizomes, and/or herb thereof), licorice, Herba Bidentis and thallus of sugar wrack (please note, as readily admitted by Applicant - with regard to disclosing the teachings of RU 2351354 in paragraph [0004] of the instant specification, that the term  “thallus of sugar wrack” reads upon/is synonymous with Laminaria saccharina –  i.e., this term is a common name for this brown kelp species) - as active ingredients therein, wherein the component ratio of white cinquefoil to licorice to Herba Bidentis to Laminaria is 20:5:8:7 (thus, a ratio of 20:7 of white cinquefoil to Laminaria)  (see abstract).
Meshkov et al. do not teach the further inclusion of Echinacea purpurea within such a composition.
Baker et al. beneficially teach a composition for treating various hematological disorders including anemia of hypothyroidism which comprises Echinacea - such as Echinacea purpurea - as an active ingredient therein, wherein the amount of Echinacea is between 0.01% and 50%, preferably between 0.1 and 25%; and which is also contained within a syrup in a ratio percent amount of 4.2% and within a capsule in ratio percent amount of 26% (see entire document including paragraphs [0002], [0036], [0048], [0055]-[0060], and claims).
It would have been obvious to one of ordinary skill in the art to further include (and/or substitute) Echinacea purpurea within the composition taught by Meshkov et al. based upon the beneficial teachings provided by Baker et al. with respect to the effective use of Echinacea purpurea as an active agent for treating anemia of hypothyroidism, making it clearly suitable for incorporation within the composition taught by Meshkov et al. - including within the broad mass percent ratio ranges instantly claimed. For example, Meshkov et al. disclose a mass ratio of 20:7 of white cinquefoil to Laminaria, and Baker et al. disclose a percent ratio of 0.1 to 25% of Echinacea. Thus, e.g., a composition (for the intended use of treating hypothyroidism) comprising 20 parts white cinquefoil, 7 parts Laminaria, and 10 parts Echinacea purpurea (as reasonably suggested by the cited references, in combination) reads upon a composition comprising a “mass %” ratio of 40% white cinquefoil, 14% Laminaria, and 20% Echinacea purpurea. The adjustment of these and/or other particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. The applicant argues that since Meshkov does not teach “the further inclusion of Echniacea purpurea within such a composition” that a person skilled in the art would not look any further to include this component in the composition as claimed by Meshkov because Meshkov’s invention already treats hypothyroidism and hyperthyroidism successfully. The motivation for a person to look for additional art outside of Meshkov’s invention, which would lead them to create a composition for treating hypothyroidism and hyperthyroidism, would be to create a composition which would have greater activity than Meshkov’s invention alone. People skilled in the art trying to create new compositions would not stop at finding a single piece of art, such as Meshkov’s, and just copy the invention. People skilled in the art would try different combinations of ingredients known to have similar activity and would combine them to see if they get synergism. They would combine ingredients known to have different activities to create compositions which would have multiple functionalities and thus creating multi-functional compositions. A person skilled in the art would thus look to Baker and realize that Echinacea purpurea has similar activity in treating hypothyroidism and would therefore have plenty of motivation to combine it with Meshkov’s invention which comprises of components known for treating the same disease. There would be a great expectation of success in treating hypothyroidism because each ingredient has already been described in the art for having this activity. 
Combining equivalents known for the same purpose is prima fascia obvious. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
The applicant supplied evidence to show that the combination of three of the claimed ingredients have a stronger effect than any one or two combined ingredients (see page 3 at bottom of remarks and declaration). The evidence supplied is only showing evidence to a combination of when the ingredients are at a single concentration (white cinquefoil 50mg, sugar wrack 10mg and purple echinacea 10mg). Thus, the claims are not commensurate in scope with the evidence.  The claims recite the ingredients, with having the reported activity encompassing much wider ranges than what is supported by the evidence. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655